           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 1 of 18



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

 ADDISON HEMPEL, et al.,                          *

           Plaintiffs,                            *
                                                              Case No. PX-18-3404
 v.                                               *

 CYDAN DEVELOPMENT, INC., et al.,                 *

           Defendants.                            *

                               *       *      *       *      *       *

                           MEMORANDUM OPINION AND ORDER

       Pending before the Court is the motion to compel (“Motion”) (see ECF Nos. 114 & 125 at

11-13) filed by Defendants Cydan Development, Inc, et al.1 Having considered the submissions of

the parties (ECF Nos. 114, 125, 140 & 145), the Court finds that a hearing is unnecessary. See

Loc. R. 105.6. For the following reasons, the Motion will be granted in part and denied in part.

I.     Background

       By letter order dated June 2, 2020, the Court directed the parties to file additional briefing

regarding Defendants’ argument that Plaintiffs were improperly withholding communications

between Plaintiffs and third parties on the basis of the common interest privilege. (ECF No. 139.)

Because the matter is now fully briefed, the Court must decide whether the communications

withheld by Plaintiffs are discoverable.

       Plaintiffs are withholding 79 communications on the basis of the attorney-client privilege,

the work product protection, and the common interest privilege. All of the communications at issue

in the Motion are between Plaintiffs and third parties. Some of the communications also include




       1
           This case was referred to me for discovery, specifically ECF No. 114.
           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 2 of 18



Plaintiffs’ attorneys.2 Plaintiffs contend that the documents they withheld as work product were

all created in anticipation of litigation, that their disclosure to non-adversarial third parties does

not waive the protection, and that the common interest privilege applies. With regard to the

documents withheld on the basis of the attorney-client privilege, Plaintiffs argue that the disclosure

of these documents to third parties did not waive the privilege because the common interest

privilege applies.

       Defendants disagree. They argue that Plaintiffs cannot prove that any of the documents

identified as work product were prepared in anticipation of litigation. Defendants note that none

of the documents were created at the direction of an attorney, that many of the documents predate

the commencement of this lawsuit by more than one year, and that Plaintiffs’ description of the

documents indicates that they were made in connection with the investigation of facts and not

because of anticipated litigation.3 (ECF No. 145 at 6.) Defendants also argue that the common

interest privilege does not shield the withheld documents from disclosure because it does not apply

to the communications at issue.

II.    Analysis

       The Court must decide four issues to resolve Defendants’ Motion: (1) whether Plaintiffs

are properly withholding protected work product; (2) whether Plaintiffs waived the work product

protection when they disclosed the documents to third parties; (3) whether Plaintiffs’ work product

is nonetheless discoverable because of Defendants’ substantial need for it; and (4) whether the




       2
          As directed by the Court, Plaintiffs produced to the Court a copy of its privilege log and,
ex parte, a copy of the withheld documents.
        3
          The Court is not required to decide whether Plaintiffs properly asserted the attorney-client
privilege for the communications at issue in the first place. Even assuming that Plaintiffs properly
asserted this privilege, as explained below, it was waived when the communications were disclosed
to third parties.
                                                  2
          Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 3 of 18



common interest privilege applies to prevent a finding of waiver for any documents disclosed to

third parties.

        A.       Work Product Doctrine

        The work product doctrine is meant to “protect the effectiveness of a lawyer’s trial

preparations by immunizing such materials from discovery.” Handgards, Inc. v. Johnson &

Johnson, 413 F. Supp. 926, 929 (N.D. Cal. 1976) (citing Hickman v. Taylor, 329 U.S. 495, 67

(1947)). The work product doctrine is partially codified in Rule 26(b)(3) of the Federal Rules of

Civil Procedure:

        Ordinarily, a party may not discover documents and tangible things that are
        prepared in anticipation of litigation or for trial by or for another party or its
        representative (including the other party’s attorney, consultant, surety, indemnitor,
        insurer, or agent). But, subject to Rule 26(b)(4), those materials may be discovered
        if:

                 (i) they are otherwise discoverable under Rule 26(b)(1); and
                 (ii) the party shows that it has substantial need for the materials to prepare
                 its case and cannot, without undue hardship, obtain their substantial
                 equivalent by other means.

Fed. R. Civ. P. 26(b)(3).

        “For a document to be created ‘in anticipation of litigation’ it must be prepared because of

the prospect of litigation when the preparer faces an actual claim following an actual event or series

of events that reasonably could result in litigation.” Neuberger Berman Real Estate Income Fund,

Inc. v. Lola Brown Tr. No. 1B, 230 F.R.D. 398, 418 (D. Md. 2005) (quoting National Union Fire

Ins. Co. v. Murray Sheet Metal Co., 967 F.2d 980, 984 (4th Cir. 1992)). The party seeking

protection under the work product doctrine has the burden to show that it applies. Sandberg v. Va.

Bankshares, Inc., 979 F.2d 332, 355 (4th Cir. 1992).




                                                   3
         Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 4 of 18



               1.       Work Product Protection

       Plaintiffs contend that 52 documents on its privilege log are protected from disclosure by

the work product doctrine. Plaintiffs’ argument is as follows:

       Here Plaintiffs have withheld communications with Drs. Hastings and Liu that
       related to the Hempels’ efforts with their attorneys to develop the facts supporting
       their case and determine their legal theories. See, e.g., Ex. A at
       HEMPEL000110034 (April 4, 2017 E-Mail from C. Hempel to C. Hastings, et al.);
       HEMPEL000110072-80 (September 8, 2016 E-Mail from C. Hempel to S.
       Hrynkow, et al.). The Hempels involved Dr. Hastings (and Rita Hao, legal counsel
       for Dr. Hastings) in those efforts because of her knowledge, expertise, and status as
       a percipient witness. Because these communications related to litigation strategies
       and fact gathering (and many of which involved the Hempels’ prior counsel at
       Mayer Brown), and because the Hempels understood that their communications
       with Drs. Hastings and Liu were made in anticipation of litigation and would be
       maintained in confidence, mere inclusion of Drs. Hastings and Liu in these
       communications did not waive any protection from disclosure. Hempel. Decl. ¶ 2.

(ECF No. 140 at 6-7.)

       To support their argument, Plaintiffs have produced a privilege log (ECF No. 140-2). The

privilege log contains the following descriptive categories: “Bates Range, Email Sent Date, Email

From, Email To, Email CC, Subject Matter, Attachments, and Reason Withheld.” In addition,

Plaintiffs have submitted the Declaration of Hugh Hempel (“Mr. Hempel”) (ECF No. 140-1). In

the Declaration, Mr. Hempel provides the following explanation as to why the documents are

protected work product:

       2.      Upon learning of the misconduct alleged in the Amended Complaint, my
       wife, Christine Hempel, and I retained Mayer Brown LLP in 2016 as counsel and
       began an investigation of the underlying facts to determine our legal rights. As part
       of the investigation and collection of evidence, my wife and I frequently consulted
       Dr. Hastings in communications we believed, given Dr. Hastings’s status as our
       daughters’ long-time treating physician, would be maintained in confidence. We
       did so because Dr. Hastings was a percipient witness to our efforts to develop a
       treatment for [Niemann-Pick Disease (Type C) (“NPC”)] and because Dr. Hastings
       collaborated with us, including acting as the treating physician for our daughters,
       and as the physician sponsor for the submission of our NPC protocols to the Food
       and Drug Administration. Dr. Hastings was crucial to our effort to develop the facts
       underlying our claims in this litigation.

                                                4
            Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 5 of 18




        3.      Also as part of our investigation and collection of evidence, my wife and I
        consulted with Dr. Benny Liu for many of the same reasons that we consulted with
        Dr. Hastings. Dr. Liu is a pioneer is cyclodextrin research, and he assisted my wife
        and I in understanding the facts underlying our legal rights. Like Dr. Hastings, we
        believed that our communications with Dr. Liu were in confidence.

(Id. at 1-2.)

        Finally, Plaintiffs submitted a copy of the withheld documents to the Court for in camera

review. Although it was not necessary for the Court to conduct such a review to decide the Motion,

the Court performed the review anyway.4 Having reviewed Plaintiffs’ written arguments, the

privilege log, Mr. Hempel’s Declaration, and the withheld documents themselves, the Court




        4
          Judge Grimm has summarized how parties may properly assert the attorney-client
privilege and the work product protection in this Court:

        [I]n written discovery, ensuring that a privilege or protection is asserted properly in
        the first instance and maintained thereafter involves a several step process. First,
        pursuant to Fed. R. Civ. P. 26(b)(5), the party asserting privilege/protection must
        do so with particularity for each document, or category of documents, for which
        privilege/protection is claimed. At this first stage, it is sufficient to meet the initial
        burden through a properly-prepared privilege log. If, after this has been done, the
        requesting party challenges the sufficiency of the assertion of privilege/protection,
        the asserting party may no longer rest on the privilege log, but bears the burden of
        establishing an evidentiary basis—by affidavit, deposition transcript, or other
        evidence—for each element of each privilege/protection claimed for each
        document or category of document. A failure to do so warrants a ruling that the
        documents must be produced because of the failure of the asserting party to meet
        its burden. If it makes this showing, and the requesting party still contests the
        assertion of privilege/protection, then the dispute is ready to submit to the court,
        which, after looking at the evidentiary support offered by the asserting party, can
        rule on the merits of the claim or order that the disputed documents be produced
        for in camera inspection.

Elat v. Ngoubene, No. PWG-11-2931, 2013 WL 4478190, at *5 (D. Md. Aug. 16, 2013). The
Court is hesitant to conduct in camera reviews during discovery disputes because it is a strain on
judicial resources. Where, as here, little evidence is presented to the Court to explain why each
document is not discoverable, the task becomes more difficult.
                                                    5
            Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 6 of 18



concludes that the work product protection does not apply to a majority of the documents. The

Court will begin, however, with a discussion of the few documents that are protected work product.

                        a.      The Timelines are Protected Work Product

        The work product protection applies only to the following documents:

        HEMPEL000109804-HEMPEL000109827
        HEMPEL000109829-HEMPEL000109852
        HEMPEL000109890-HEMPEL000109922
        HEMPEL000110012-HEMPEL000110031
        HEMPEL000110094-HEMPEL000110113

        Each of these documents (the “timelines”) is some version of a timeline that Mr. Hempel

and his wife, Christine Hempel (“Mrs. Hempel”), prepared because of anticipated litigation.

Plaintiffs describe the subject matter of these documents in their privilege log as a “factual

overview” of certain matters relevant to this litigation.5 This description is vague but it is consistent

with Mr. Hempel’s Declaration, which describes Plaintiffs’ efforts since 2016 to “develop the facts

underlying [the] claims in this litigation.” (ECF No. 140-1 at 1-2.)

        Plaintiffs have not submitted much else to substantiate their work product claim for these

documents. But little context is necessary to understand the relation of the timelines to the litigation

in this case. See Nat’l Union Fire Ins. Co. of Pittsburgh, Pa. v. Murray Sheet Metal Co., 967 F.2d

980, 985 (4th Cir. 1992) (noting that a court should consider “the documents or their

circumstances” to determine whether the work product protection applies). In the Court’s

experience, it is common for parties to prepare timelines of important facts and dates in order to

prepare for litigation. Such timelines serve as an organizing tool for the parties and their counsel,




        5
          The Court notes that there is a version of the timeline at Bates Nos. HEMPEL000109856-
HEMPEL000109888 for which Plaintiffs do not claim the work product protection. Because
Plaintiffs did not claim that this document is work product, it may not be withheld from production
on this basis.
                                                   6
         Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 7 of 18



at least in the early stages of planning for litigation. The timelines here were obviously prepared

by Mr. and Mrs. Hempel in anticipation of litigation. As such, they were properly withheld as

protected work product.

       Defendants argue that several factors suggest that the documents were not prepared in

anticipation of litigation: many of the documents were created more than a year before Plaintiffs

filed this lawsuit, the descriptions of the documents on the privilege log indicate that the

communications relate to investigation of facts rather than preparation for litigation, and “[n]one

of the documents were prepared by, for, or at the request of any lawyer.” (ECF No. 145 at 6). As

to Defendants’ first two points (the timing of the documents’ creation and Plaintiffs’ description

of the documents), the Court finds that the content of the timelines and the context in which they

were created indicates that they were prepared in anticipation of litigation.

       As to Defendants’ last point, the involvement of counsel, the Court acknowledges that there

is no evidence that the timelines were “prepared by, for, or at the request of [a] lawyer.” (Id.) If

the timelines had been created at the direction of counsel, Plaintiffs’ work product claim would be

stronger. But the statutory text of Rule 26 does not require that documents be “prepared by, for, or

at the request of [a] lawyer” in order to be protected as work product. The facts in Prowess, Inc. v.

Raysearch Labs. AB, No. WDQ-11-1357, 2013 WL 509021, at *4 (D. Md. Feb. 11, 2013), which

Defendants cite on this point, are different than the circumstances here. In Prowess, the Court ruled

that communications between a party and certain third-party inventors were not protected work

product because they did not “occur[] at the direction of the party’s attorneys.” Id. Here, however,

the timelines were prepared by Mr. and Mrs. Hempel, who are parties to this case. As such, they

may be withheld as work product even without a showing that they were created at the request of

a lawyer. See Fed. R. Civ. P. 26(b)(3) (stating that documents “prepared in anticipation of litigation



                                                  7
           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 8 of 18



or for trial by or for another party or its representative” are protected from disclosure) (emphasis

added).

                        b.     The Remaining Documents Are Not Protected

          The remaining documents on the privilege log are not protected work product. The Court

makes this finding for the following reasons. First, many of the documents that Plaintiffs claim are

work product were created by persons other than Plaintiffs and their representatives. Although this

fact does not in itself preclude these documents from work product protection, there is no evidence

that any of these documents were created at the direction of Plaintiffs or their representatives

because of anticipated litigation. See Prowess, 2013 WL 509021, at *4; Fed. R. Civ. P 26(b)(3)(A)

(limiting the work product protection to documents “prepared in anticipation of litigation or for

trial by or for another party or its representative (including the other party’s attorney, consultant,

surety, indemnitor, insurer, or agent)”). As such, Plaintiffs have not met their burden to

demonstrate that these documents are protected under the work product doctrine.

          Second, Plaintiffs have not made an adequate showing that the documents were prepared

because of anticipated litigation. Neuberger, 230 F.R.D. at 418; see also Millennium Inorganic

Chemicals Ltd. v. Nat’l Union Fire Ins. Co., No. ELH-09-1893, 2011 WL 1466428, at *4 (D. Md.

Apr. 15, 2011) (explaining that district courts must “determine, from an examination of the

documents or their circumstances” whether they were “prepared because of the prospect of

litigation” and not for another reason). The documents may all be related to anticipated litigation

but Plaintiffs have not produced sufficient evidence to “establish the underlying nexus between

the preparation of the document and the specific litigation.” Neuberger, 230 F.R.D. at 418; see

also United States v. Duke Energy Corp., No. 1:00CV1262, 2012 WL 1565228, at *17 (M.D.N.C.

Apr. 30, 2012). In meeting its burden to show that documents were prepared in anticipation of



                                                  8
         Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 9 of 18



litigation, “a party cannot simply rely on conclusory statements in its memoranda.” Id. (citing 4

James Wm. Moore, Moore’s Federal Practice ¶ 26.15[2] (2nd ed. 1996)); see also Adair v. EQT

Prod. Co., 285 F.R.D. 376, 382 (W.D. Va. 2012) (“As with the attorney-client privilege, an

assertion that a document is protected by the work-product doctrine must be established by specific

facts and not conclusory statements.”). “The Court will not speculate as to the reasons the

documents were created or construct a scenario under which the documents could arguably” be

protected. Id.; RLI Ins. Co. v. Conseco, Inc., 477 F. Supp. 2d 741, 748 (E.D. Va. March 7, 2007)

(explaining that for a proponent to meet its burden to demonstrate that a document is protected

work product, the proponent “must ‘come forward with a specific demonstration of facts

supporting the requested protection,’ preferably through affidavits from knowledgeable persons”)

(quoting Suggs v. Whitaker, 152 F.R.D. 501, 505 (M.D.N.C. 1993)). Here, the only evidence that

the documents are work product is the two-page Declaration signed by Mr. Hempel and the brief

descriptions of the documents on the privilege log. This is simply not enough “specific factual

support” for the Court to conclude that the documents are protected work product.

       Third, even after conducting an in camera review of the documents, the Court is still unable

to conclude that they were prepared in anticipation of litigation. Plaintiffs’ counsel were not

included on many of the emails contained in the documents. This fact is not dispositive but it does

indicate that the documents were not prepared in anticipation of litigation. If, as Mr. Hempel states

in his Declaration, Plaintiffs retained counsel in 2016 (he does not specify a date), the Court would

expect that Plaintiffs’ counsel would be included in all of the communications listed on the

privilege log or that an explanation would be offered for why they were not included.

       In addition, the content of the documents themselves is not sufficient to demonstrate that

they were prepared because of anticipated litigation. With the exception of the timelines, it is



                                                 9
        Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 10 of 18



unclear what any of the other documents have to do with the litigation that Plaintiffs anticipated at

the time that the documents were created. Plaintiffs have not submitted sufficient evidence to put

these documents in context. Defendants rightly point out that it is not enough for Plaintiffs to

establish that “the communications were related to litigation.” (ECF No. 145 at 6.) They must

show that the communications were made in preparation for anticipated litigation.

       Except for the timelines, the Court does not understand how these documents could be said

to have been made in preparation for litigation. For a document to have been prepared for

anticipated litigation, there must be some nexus between the preparation of the document and the

anticipated litigation other than the mere subject matter. Only documents created in service of

anticipated litigation can be said to have been “prepared” for litigation under Rule 26(b)(3). This

is the only reading of the rule that gives meaning to the work product doctrine’s purpose. See

generally RLI Ins., 477 F. Supp. 2d at 748 (“[A]ssertions of evidentiary privilege are narrowly and

strictly construed . . so that the privilege is “strictly confined within the narrowest possible limits

consistent with the logic of its principle.”) (quoting In re Grand Jury Proceedings, 727 F.2d 1352,

1355 (4th Cir. 1984)). Otherwise, an email from Mr. or Mrs. Hempel to a friend about the litigation

and their frustration with Defendants would qualify for the work product protection, even it was

not written with any purpose of actually assisting Plaintiffs or their counsel in any anticipated

litigation. The Court rejects this notion. Shielding such documents from discovery would be

inconsistent with the truth-seeking purposes of discovery. RLI Ins., 477 F. Supp. 2d at 748 (“Courts

disfavor assertions of evidentiary privilege because they shield evidence from the truth-seeking

process.”) (citing Herbert v. Lando, 441 U.S. 153, 175 (1979)). And shielding the documents

would do nothing to further the purpose of the work product doctrine. See Edna Sela Epstein, The

Attorney-Client Privilege and the Work-Product Doctrine 2.I (5th ed. 2007) (“The protection given



                                                  10
         Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 11 of 18



to ‘work-product’ arises from the assumption that an attorney cannot provide adequate

representation unless certain matters are kept beyond the knowledge of adversaries. It also has its

source in the notion that each side is responsible for the preparation of its case without undue

freeloading or piggy backing on the work done and costs incurred by the its adversary in

preparation of the adversary's case.”).

        The Court recognizes that the work product protection is expansive. The Court conducted

its in camera review to be certain that it was not missing something that Plaintiffs should have

captured in their privilege log and Mr. Hempel’s conclusory and non-specific Declaration. After

conducting this review and considering all of the evidence and arguments submitted in connection

with this issue, the Court finds that Plaintiffs have failed to meet their burden to demonstrate with

specific factual support that the documents for which they claim work product protection (besides

the timelines) were prepared in anticipation of litigation.

                2.      Waiver of Work Product Protection

        Having determined that the timelines are protected work product, the Court must now

consider whether Plaintiffs waived that protection by disclosing the timelines to third parties.

“[D]isclosure of a document to third persons does not waive the work product immunity unless it

has substantially increased the opportunities for potential adversaries to obtain the information.” 8

Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure § 2024 (3d ed. 2020);

see also Continental Cas. Co. v. Under Armour, Inc., 537 F. Supp. 2d 761, 772 (D. Md. 2008)

(“Work-product immunity is waived if the client, the client’s lawyer, or another authorized agent

of the client . . . discloses the material to third persons in circumstances in which there is a

significant likelihood that an adversary or potential adversary in anticipated litigation will obtain

it.”) (citation omitted).



                                                 11
           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 12 of 18



       Here, there was no waiver of the work product protection. Plaintiffs’ disclosures to third

parties did not create a significant likelihood that an adversary or potential adversary would obtain

the timelines.6 Plaintiffs characterize Dr. Hastings as “their agent” and both Dr. Hastings and Dr.

Liu as “their collaborators” in the investigation of their claims. (ECF No. 140 at 3-4.) Dr. Hastings

“was the physician who treated the Hempels’ daughters, she worked with the Hempels closely for

years regarding the treatment at issue in this case, and she was one of the pioneers in NPC research

related to cyclodextrin.” (Id.) There is no reason to think that an adversary or potential adversary

of the Plaintiffs might obtain the timelines from Dr. Hastings or Dr. Liu. The same is true for the

persons at CTD with whom Plaintiffs shared the timelines. Plaintiffs had no cause to fear that

anyone at CTD might disclose the timelines to any adversary or potential adversary of Plaintiffs.

For these reasons, Plaintiffs have not waived the work product protection for the timelines.

                3.     Substantial Need and Undue Hardship

       Finally, the Court must determine whether the timelines should be produced to Defendants

because of a substantial need under Rule 26(b)(3)(A)(ii). Because the timelines were prepared by

Mr. and Mrs. Hempel, there is no question that the timelines are ordinary work product rather than

opinion work product. In re Doe, 662 F.2d 1073, 1076 (4th Cir. 1981) (“‘Opinion work product’

is work product that contains those fruits of the attorney’s mental processes.”); Fed. R. Civ. P.

26(b)(3)(B) (stating that if a court orders discovery of protected work product, “it must protect




       6
          Plaintiffs’ privilege log includes communications with a number of third parties: Dr.
Caroline Hastings (a physician who treated the Mr. and Mrs. Hempel’s daughters and worked with
the family “closely for years regarding the treatment at issue in this case”); Dr. Benny Liu (another
physician who Plaintiffs describe as a collaborator); several employees CTD Holdings, Inc.
(“CTD”) (communications that Plaintiffs describe as occurring “in the context of [Plaintiffs] and
CTD’s discussion of jointly filing a Freedom of Information Act complaint against the National
Institutes of Health”); Joshua Fine (a family member of an employee of CTD); and other attorneys
associated with these third parties. (See ECF No. 140 at 3-4.)
                                                 12
        Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 13 of 18



against disclosure of the mental impressions, conclusions, opinions, or legal theories of a party’s

attorney or other representative concerning the litigation”). A party may obtain another party’s

ordinary work product if it “shows that it has substantial need for the materials to prepare its case

and cannot, without undue hardship, obtain their substantial equivalent by other means.” Fed. R.

Civ. P. 26(b)(3)(A)(ii); see also In re Grand Jury Proceedings, Thursday Special Grand Jury Sept.

Term, 1991, 33 F.3d 342, 348 (4th Cir. 1994); Nat'l Union Fire Ins. Co., 967 F.2d at 985

(explaining that the protection accorded to ordinary work product “may be outweighed by a

showing based on the document’s relevance and importance to the issues in the litigation and the

unavailability of the facts in the documents from other sources”).

       Defendants argue that they have a substantial need for Plaintiffs’ work product:

       Defendants cannot obtain the information in these documents from any other
       source, and Plaintiffs’ communications with a potential witness (Dr. Hastings) and
       with Vtesse’s competitor (CTD) are highly relevant: they may contain candid
       assessments of Defendants’ conduct and of the value and confidentiality of the
       Hempels’ alleged trade secrets. They may also speak to when (if ever) the Hempels
       stopped seeking to commercialize their alleged trade secrets, whether the Hempels
       truly believed they were in a “joint venture” with Defendants, and why the Hempels
       chose to sue Defendants rather than NIH.

(ECF No. 145 at 7-8.)

       This is not a sufficient showing for the Court to order Plaintiffs to produce the timelines.

The Court is confident that Defendants will be able to prepare their case without the timelines. The

timelines were prepared well before Plaintiffs’ lawsuit was filed and the information contained in

the timelines is likely to be available from other, readily discoverable sources. In addition, the

Court presumes that Defendants will depose Plaintiffs and inquire about their recollection of the

timeline of events in this case. Finally, many of the documents that Plaintiffs withheld as work

product will be disclosed to Defendants pursuant to this Order, further alleviating any need

Defendants have for the timelines.

                                                 13
           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 14 of 18



       B.       Common Interest Privilege

       Plaintiffs withheld 36 documents on the basis of the attorney-client privilege and the

common interest privilege.7 Defendants argue that these documents must be produced because the

common interest privilege does not apply. Because the common interest privilege does not apply,

Defendants argue, the inclusion of third parties on each of the purportedly privileged

communications operates as a waiver of the privilege.

       The common interest privilege is an “extension of the attorney-client privilege” that

“protects communications between parties who share a common interest in litigation.” Elat v.

Ngoubene, No. PWG-11-2931, 2013 WL 4478190, at *2 (D. Md. Aug. 16, 2013). It is “an

exception to the general rule that no attorney-client privilege attaches when confidential

communications are communicated in the presence of or to third parties.” Id. It applies when “two

or more parties consult or retain an attorney concerning a legal matter in which they share a

common interest.” Id. (quoting Hanson v. U.S. Agency for Int’l Dev., 372 F.3d 286, 292 (4th Cir.

2004)). The common interest privilege “permits parties whose legal interests coincide to share

privileged materials with one another in order to more effectively prosecute or defend their

claims.” Hunton & Williams v. U.S. Dep’t of Justice, 590 F.3d 272, 277 (4th Cir. 2010).

       The proponent of the common interest privilege has the burden to establish that it applies.

In re Sanctuary Belize Litig., No. PJM-18-3309, 2019 WL 6717771, at *2 (D. Md. Dec. 10, 2019)

(citing Sheet Metal Workers Int’l Ass’n v. Sweeney, 29 F.3d 120, 125 (4th Cir. 1994)); see also

Prowess, 2013 WL 509021, at *5. To demonstrate that the common interest privilege applies, the




       7
         Plaintiffs contend that the common interest privilege applies to all documents on their
privilege log. Plaintiffs assert both the work product protection and the attorney-client privilege
for many of the documents on the privilege log. The Court has already found that Plaintiffs did not
waive the work product protection by disclosing the timelines to certain third parties.
                                                14
        Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 15 of 18



proponent “must establish that when communications were shared among individuals with

common legal interests, the act of sharing was part of an ongoing common legal enterprise.”

Neuberger, 230 F.R.D. at 416 (emphasis in original). In the Fourth Circuit, the proponent of the

common interest privilege must produce evidence of an agreement between the individuals with

the common legal interest. In re Sanctuary Belize Litig., 2019 WL 6717771, at *3 (quoting Am.

Mgmt. Servs., LLC v. Dep’t of the Army, 703 F.3d 724, 733 (4th Cir. 2013)). While a written

agreement is not required, and it is not necessary that “both parties to the communications at issue

be co-parties in litigation,” Am. Mgmt. Srvs., 703 F.3d at 733 (citing In re Grand Jury Subpoenas,

902 F.2d 244, 249 (4th Cir. 1990)), “there must be an agreement or a meeting of the minds.” Id.;

Hunton & Williams v. U.S. Dep’t of Justice, 590 F.3d 272, 285 (4th Cir. 2010) (“While agreement

need not assume a particular form, an agreement there must be.”); Prowess, 2013 WL 509021, at

*5 (finding that because communications at issue occurred “well before any common interest

agreement existed,” they were not protected by the common interest privilege). “Mere ‘indicia’ of

joint strategy as of a particular point in time are insufficient to demonstrate that a common interest

agreement has been formed.” Hunton & Williams, 590 F.3d at 285; see also Edna Sela Epstein,

The Attorney-Client Privilege and the Work-Product Doctrine 1.III.3.G (5th ed. 2007) (“Some

evidence that an agreement that a common interest was to be pursued must exist, even though there

is no requirement that such an agreement must be memorialized in writing.”)

       Plaintiffs have not met their burden to demonstrate that the common interest privilege

applies because they have not produced evidence of an actual agreement with any third parties.

Even assuming that Plaintiffs had a common legal interest with the third parties when the

communications were made, the common interest privilege cannot be found to apply in the absence

of an agreement. No mention of any agreement is made in Plaintiffs’ brief or in Mr. Hempel’s



                                                 15
           Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 16 of 18



Declaration. Because there must be an agreement for the common interest privilege to apply, the

Court concludes that it does not apply to the communications on Plaintiffs’ privilege log.

Accordingly, the common interest privilege does protect Plaintiffs’ privileged communications

from waiver.

                1.     Waiver of Attorney-Client Privilege for Withheld Documents

       The parties do not dispute that if the common interest privilege does not apply, Plaintiffs’

voluntary disclosure of the communications to third parties will amount to a waiver of the attorney-

client privilege for those communications.8 (See ECF Nos. 125 at 12; 140 at 5, 8; and 145 at 5.)

See generally United States v. Elbaz, 396 F. Supp. 3d 583, 597 (D. Md. 2019); Elat, 2013 WL

4478190, at *2; Neuberger, 230 F.R.D. at 410. Accordingly, the attorney-client privilege does not

shield any of the documents on Plaintiffs’ privilege log from disclosure. With the exception of the

timelines that are protected work product, Plaintiffs must produce all documents for which they

claimed the attorney-client privilege.

                2.     Subject Matter Waiver

       In their reply, Defendants argue that Plaintiffs’ waiver of the attorney-client privilege is a

subject matter waiver, and that Plaintiffs “must produce all documents from their entire privilege

log involving the same subject matter.” (ECF No. 145 at 5.) At this time, the Court declines to

order Plaintiffs to “review all other documents they are withholding based on the attorney-client




       8
          In some instances, courts have extended the attorney-client privilege to communications
disclosed to third parties where the third party “is needed to facilitate communication between the
client and the attorney.” Prowess, 2013 WL 509021, at *3 (quoting Black & Decker Corp. v.
United States, 219 F.R.D. 87, 90 (D. Md. 2003)). Plaintiffs have not argued that this derivative
privilege applies in this case. And even if the Court construes Plaintiffs’ arguments in the broadest
sense, Plaintiffs have still failed to establish that any communications between Mr. and Mrs.
Hempel and the third parties were “needed to facilitate communications” between Plaintiffs and
their attorneys. See id.
                                                 16
         Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 17 of 18



privilege and produce any involving the same subject matter as the documents over which they

claimed a common interest privilege.” (Id. at 8.) Defendants first mentioned subject matter waiver

in their reply brief; they did not raise it in their initial brief on the common interest privilege (ECF

No. 125). Plaintiffs have not addressed the issue at all. There is support for Defendants’ argument

on subject matter waiver. See United States v. Cohn, 303 F. Supp. 2d 672, 679-80 (D. Md. 2003);

Elbaz, 396 F. Supp. 3d at 598 (citing In re Grand Jury Proceedings, 727 F.2d at 1357); Neuberger,

230 F.R.D. at 410. There is also authority that calls the argument into question. See Elat, 2013 WL

4478190, at *6 (discussing subject matter waiver in connection with Fed. R. Evid. 502(a)). And

there is no briefing on the law that applies to the issue of subject matter waiver under the present

circumstances. See Fed. R. Evid. 501 (“[I]n a civil case, state law governs privilege regarding a

claim or defense for which state law supplies the rule of decision.”); Fed. R. Evid. 502 (stating the

rules for waiver due to disclosures made in federal and state proceedings); Cont’l Cas. Co. v. Under

Armour, Inc., 537 F. Supp. 2d 761, 768 (D. Md. 2008) (discussing how the “application of Fed. R.

Evid. 501 in civil cases can be tricky”); see also 23A Charles Alan Wright & Arthur R. Miller,

Federal Practice & Procedure, Evidence § 5447 (1st ed. 2020).

        The Court is uncertain what effect a finding of subject matter waiver might have on

Plaintiffs. Perhaps Plaintiffs are not withholding any other documents that share the subject matter

of the communications at issue in this opinion. But if they are this issue could be important to

Plaintiffs. Because of the possible importance of this issue, and in the absence of adequate briefing,

the Court declines to order Plaintiffs to produce any documents “involving the same subject matter

as the documents over which they claimed a common interest privilege.” At this time, the Court

declines to make any finding on this issue at all.




                                                  17
        Case 8:18-cv-03404-PX Document 148 Filed 08/24/20 Page 18 of 18



III.   Conclusion

       For these reasons, the Court ORDERS as follows:

       1.     Defendants’ Motion (see ECF Nos. 114 & 125 at 11-13) is GRANTED IN PART

and DENIED IN PART.

       2.     Within 14 days of the date of this Order, Plaintiffs must produce all of the

documents on their privilege log to Defendants, with the exception of the following documents:

       HEMPEL000109804-HEMPEL000109827
       HEMPEL000109829-HEMPEL000109852
       HEMPEL000109890-HEMPEL000109922
       HEMPEL000110012-HEMPEL000110031
       HEMPEL000110094-HEMPEL000110113

       The Motion is denied in all other respects.


August 24, 2020                                             /s/
Date                                                 Timothy J. Sullivan
                                                     United States Magistrate Judge




                                               18
